                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                         NAVCOM TECHNOLOGY, INC, et al.,
                                   8                                                          Case No. 5:12-cv-04175-EJD
                                                           Plaintiffs,
                                   9                                                          ORDER RE ATTORNEYS’ FEES
                                                   v.
                                  10
                                         OKI ELECTRIC INDUSTRY CO, LTD,
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2019, the Court granted in part Defendant Oki Industry Co., Ltd.’s

                                  14   (“Defendant”) motion for fees and costs and directed the parties to meet and confer regarding the

                                  15   amount. As a result of the meet and confer process, Plaintiffs no longer contest or request any

                                  16   reduction of Defendant’s claim for $136,646.00 USD and ¥2,414,800 JPY fees as reflected in Exhibit

                                  17   GG filed on November 11, 2019. Dkt. No. 423-3. Defendant, however, seeks an additional

                                  18   $3,457,977.00 USD and ¥41,970,300 JPY in attorney fees as reflected in Exhibit FF. Dkt. No.

                                  19   423-2. Plaintiffs assert several objections to a large portion of these additional fees and request

                                  20   that the fees in Exhibit FF be reduced by $1,813,051.01 USD and ¥28,613,836.00 JPY. Joint

                                  21   Statement at 1 (Dkt. No. 423). Having reviewed the Joint Statement and related Exhibits, the

                                  22   Court orders as follows.

                                  23          A.        Clerical Work
                                  24          Plaintiffs object to certain billing record entries as “clerical work” that could have been

                                  25   reasonably performed by a paralegal or other non-attorney. The Court overrules nearly all of these

                                  26   objections. Many of the so-called entries for clerical work describe attorney-level legal work such

                                  27   as research, review of documents, discussions of various legal issues, revisions to briefs, draft

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                          1
                                   1   motion, prepare declaration, finalize briefs for filing, review and organize recently filed

                                   2   documents, attend to joint case management statement, attend to document productions, and

                                   3   attention to billing issues.

                                   4           Some of the entries describe work that could have been performed by a non-attorney such

                                   5   as update calendar, review and organize documents, file exhibits under seal, circulate

                                   6   correspondence, circulate filing notifications, update electronic file, create certificate of service,

                                   7   update case calendar reminder, attention to documents and create binders. The vast majority of

                                   8   this work, however, was performed by a paralegal at a lower hourly fee rate. No reductions are

                                   9   warranted.

                                  10           Defendant had attorneys translate documents. It was not unreasonable for Defendant to

                                  11   have done so given the nature of this case. See e.g. Gidding v. Anderson, No. 07-4755 JSW, 2008

                                  12   WL 5068524 (N.D. Cal. Nov. 24, 2008) (awarding translation costs because translations were
Northern District of California
 United States District Court




                                  13   reasonably necessary to the proper determination of the issues).

                                  14           Paralegals billed at $150/hour to “[b]reak down war room; coordinate with vendors; break

                                  15   down Courtroom and attend jury verdict readings” (10.5 hours on 5/8/14 and 6.0 hours 5/9/14),

                                  16   and for “[t]rial; document preparation; break down war room/court room/break out rooms after

                                  17   trial conclusion; coordinate with vendors” (137.5 hours on 5/30/14). Plaintiffs contend that the

                                  18   “break down” could have been reasonably performed by a legal assistant or other professional at a

                                  19   lower rate, and accordingly request a 75% reduction of each of these billing entries. The Court

                                  20   agrees that this type of work could have been reasonably completed by an employee at a lower

                                  21   hourly rate. Plaintiffs’ requested 75% reduction of these fees is appropriate.

                                  22          B.     Associate Work
                                  23           Plaintiffs object to certain billing record entries as work that could have been performed by

                                  24   a less senior attorney. The Court overrules the objection. Although it may have been theoretically

                                  25   possible for a less senior attorney to perform certain tasks (i.e. legal research, document review,

                                  26   document summaries, initial drafts of discovery responses and briefs, search for record citations),

                                  27   the reality was that until the trial preparation and trial phases of this litigation, Defendant’s

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                           2
                                   1   litigation team consisted of only two United States-based partners, Labgold and Hoeffner, and no

                                   2   associates. Defendant was entitled to its choice of counsel and, contrary to Plaintiffs’ assertion,

                                   3   was not required to hire a law firm with associates. The Court finds the fees charged by partners

                                   4   Labgold and Hoeffner were reasonable.

                                   5          C.     “Vague” Litigation Purpose
                                   6           Plaintiffs object to certain entries because the “task described does not appear reasonably

                                   7   necessary to [Defendant’s] legal defense.” Joint Statement at 3. Plaintiffs point to the following

                                   8   examples of tasks they contend were not reasonably necessary to Defendant’s defense: “review

                                   9   trial transcripts” (5/9/14); lengthy “meeting[s] with client” about unspecified topics (9/24/12); “review

                                  10   of files” (3/15/13); and “editing responses” to unspecified requests (9/7/13).

                                  11           The Court agrees with Plaintiffs that many of Defendant’s billing entries are too vague.

                                  12   Under Ninth Circuit law, “‘counsel is not required to record in great detail how each minute of
Northern District of California
 United States District Court




                                  13   [their] time was expended’” as long as “the attorneys have satisfactorily ‘identif[ied] the general

                                  14   subject matter of [the] time expenditures.’” Pollinator Stewardship Council v. United States EPA,

                                  15   No. 13-72346, 2017 U.S. App. LEXIS 13343, at *22 (9th Cir. June 27, 2017) (quoting Fischer v.

                                  16   SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000)). Each of the tasks identified above—

                                  17   reviewing transcripts, meeting with a client, reviewing files, and editing responses—are common

                                  18   litigation tasks for which Defendant is entitled to some compensation. The entries, however, fail

                                  19   to identify the general subject matter of the transcripts, meeting, files, and responses. The Ninth

                                  20   Circuit has instructed that when a fee applicant’s documentation is inadequate, the district court is

                                  21   free to reduce an applicant’s fee award. Trustee of Directors Guild of America-Producer Pension

                                  22   Benefits Plans v. Tise, 234 F.3d 415, 427 (9th Cir. 2000); see also Robinson v. Open Top

                                  23   Sightseeing San Francisco, LLC, No. 14-852 PJH, 2018 WL 2088392, at *4 (N.D. Cal. May 4,

                                  24   2019) (reducing hours by 10% to account for vague entries); Gilead Sciences, Inc. v. Merck & Co.,

                                  25   Inc., No. 13-4057 BLF, 2017 WL 3007071, at *8 (N.D. Cal. July 14, 2017) (applying percentage

                                  26   reduction to vague entries); Davis v. Prison Health Services, No. 09-2629 SI, 2012 WL 4462520,

                                  27   at *12 (N.D. Cal. Sept. 25, 2012) (applying across-the-board 10% reduction for vague billing

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                           3
                                   1   records). Accordingly, this Court exercises its discretion to apply an across-the-board 10 percent

                                   2   reduction to vague entries as specified in section “J” of this Order.

                                   3          D.      “Excessive” Time

                                   4           Plaintiffs object to certain entries because “[t]he amount of time spent on the task does not

                                   5   appear reasonable for an attorney/professional at this billable rate.” Joint Statement at 4.

                                   6   Plaintiffs also contend that certain entries are for work that could have reasonably been performed

                                   7   by fewer timekeepers. Plaintiffs give three examples of purportedly excessive billing by partners:

                                   8   (1) 99.50 hours to research and draft a reply brief in support of Defendant’s motion for

                                   9   supplemental attorney fees (5/23/19 – 5/30/19); 11 hours for a single entry of “reviewing case

                                  10   files” (9/23/12); and more than 37.45 hours to draft a set of interrogatory responses (6/20/13 –

                                  11   6/26/13).

                                  12           “In challenging attorney fees as excessive because too many hours of work are claimed, it is
Northern District of California
 United States District Court




                                  13   the burden of the challenging party to point to the specific items challenged, with a sufficient argument

                                  14   and citations to the evidence.” Lunada Biomedical v. Nunez, 230 Cal. App. 4th 459, 488 (2014)

                                  15   (quoting Premier Med. Mgmt. Sys., Inc. v. Cal. Ins. Guarantee Ass’n, 163 Cal. App. 4th 550, 564

                                  16   (2008)). “General arguments that fees claimed are excessive, duplicative, or unrelated do not suffice.”

                                  17   Id.

                                  18           The Court is unpersuaded by the three examples above that Defendant billed excessive time.

                                  19   First, motions for attorney fees can be time consuming. It is reasonable in this case for Defendant to

                                  20   have spent nearly one hundred hours researching and drafting its reply brief given the scope and

                                  21   complexity of the case, the number of years the parties have been litigating, the number of team

                                  22   members, the volume of billing records, and the amount of fees at issue.

                                  23           Second, Attorney T. Nagashima billed eleven hours for “reviewing the case files” during his

                                  24   first month working on the case. Although the contents of the case file are not specified in the billing

                                  25   records, it is reasonable to assume the case file included, at a minimum, the key documents that were

                                  26   e-filed from the inception of the case to the date of his review such as the notice of removal,

                                  27

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                           4
                                   1   complaint, briefing for the motion to remand, clerk’s notices, and briefing for the motion to dismiss.

                                   2   Eleven hours to review these materials is reasonable.

                                   3           Third, Plaintiffs contend that it was excessive for Defendant to spend more than 37.45 hours

                                   4   to draft a set of interrogatory responses (6/20/13 – 6/26/13). Plaintiffs, however, do not explain

                                   5   why. The Court has no information about the number of interrogatories in the set, the type of

                                   6   information the interrogatories called for, or whether such information was readily available and

                                   7   incorporated into Defendant’s responses. Therefore, the Court rejects Plaintiffs’ argument as

                                   8   entirely conclusory.

                                   9          E.     “Redundant Work”
                                  10           Plaintiffs propose reductions where a single task was performed by multiple attorneys,

                                  11   asserting that the task should have reasonably been performed by fewer timekeepers. Plaintiffs point

                                  12   to the following examples of purported redundant work: two partners and one associate prepared the
Northern District of California
 United States District Court




                                  13   same witness for deposition (6/21/13 and 6/25/13); and partner T. Nagashima submitted flat-rate 10-

                                  14   hour time entries to attend every day of trial—in addition to the three U.S. attorneys who tried the case

                                  15   (4/21/14 – 5/8/14).

                                  16           The Court rejects Plaintiffs’ argument. None of these expenditures are unreasonable on their

                                  17   face, and it is entirely speculative on Plaintiffs’ part to suggest that the tasks could have reasonably

                                  18   been performed by fewer timekeepers. It is not uncommon or unreasonable for a witness to require

                                  19   significant preparation for deposition. Nor is it uncommon or unreasonable for multiple attorneys to

                                  20   attend each day of trial.

                                  21           F.    Block Billing

                                  22           Plaintiffs object to certain entries as block billing. The objection is overruled. Block

                                  23   billing is not per se objectionable and may be acceptable if the descriptions are adequate. See, e.g.,

                                  24   Gilead Scis. v. Merck & Co, 2017 WL 3007071, at *8. The Court previously instructed Defendant

                                  25   to avoid block billing disparate or unrelated subject matters. Order Granting In Part Motion For

                                  26   Award Of Fees And Costs; Directing Parties To Meet And Confer Re Amount; Continuing Status

                                  27   Conference at 5 (Dkt. No. 413). The vast majority of previously problematic block entries with

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                            5
                                   1   disparate or unrelated subject matters have been corrected to the Court’s satisfaction, and the

                                   2   entries contain sufficient detail to identify the tasks accomplished.

                                   3          G.     Transition Work

                                   4           Plaintiffs object to certain entries because they constitute fees charged for the process of

                                   5   transferring the case from Latham & Watkins to other U.S. attorneys in March of 2013. For

                                   6   example, Plaintiffs object to Defendant’s requested fees for “Attention to case transition” (3/28/13);

                                   7   “Attention to files in preparation for transfer to new counsel” (3/28/13); and “Discussion … re strategy

                                   8   and transferring case responsibilities” (3/21/13). Plaintiffs contend that fees for substituting counsel

                                   9   early in the case were not reasonably necessary to Defendant’s legal defense.

                                  10           The Court overrules the objection. It was not unreasonable for Defendant to make a change in

                                  11   counsel early in the case. Furthermore, at the time the transition was made, Defendant’s former lead

                                  12   counsel was billing at $1,035 per hour—a rate significantly higher than the $700 and $550 hourly rates
Northern District of California
 United States District Court




                                  13   charged by Defendant’s newly retained lead counsel. The potential savings in legal fees over the life

                                  14   of the litigation justifies the forty hours of transition work.

                                  15          H.     Interest on Fees
                                  16           Plaintiffs object to any award of “[f]ees for work related to [Defendant’s] efforts to collect

                                  17   unrecoverable prejudgment interest on attorney fees.” Joint Statement at 7. The objection is

                                  18   overruled. That Defendant did not prevail on the issue of prejudgment interest on attorney fees

                                  19   does not mean the attorney fees expended in pursuit of the issue are not recoverable. In the Ninth

                                  20   Circuit, a party may recoup fees even for “losing stages” of a case the party eventually wins. See

                                  21   e.g. Cabrales v. County of Los Angeles, 935 F.2d 1050, 1052-53 (9th Cir. 1991) (“If a plaintiff

                                  22   ultimately wins on a particular claim, she is entitled to all attorney’s fees reasonably expended in

                                  23   pursuing that claim—even though she may have suffered some adverse rulings.”).

                                  24           I.    Exchange Rate For Yen to U.S. Dollars
                                  25           The parties disagree on the exchange rate for converting the attorneys’ fees invoiced in yen

                                  26   to U.S. dollars. Defendant contends that the exchange rate as of the date of each invoice should be

                                  27   applied. In contrast, Plaintiffs cite to Linley Investments v. Jamgotchian, No. LA cv 11-724 JAK,

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                              6
                                   1   2014 WL 12665812, at *4 (C.D. Cal. Apr. 16, 2014), aff’d, 670 F. App’x 627 (9th Cir. 2016) and

                                   2   argue that the Court should apply the exchange rate as of June 16, 2017—the day Defendant

                                   3   became the “prevailing party” for purposes of the attorney fee provision in the parties’ contract.

                                   4              In Linley, the underlying action arose under foreign law. The prevailing party to an

                                   5   arbitration proceeding in Ireland obtained an arbitration award in Euros. Thereafter, the prevailing

                                   6   party filed a petition in federal court to confirm the arbitration award in U.S. dollars. The Linley

                                   7   court recognized that there were two different rules that potentially applied “to determine the

                                   8   applicable exchange rate when converting an award of foreign currency into dollars”: the “breach

                                   9   of day rule” and the “judgment day rule.” Id. at *4. The Linley court ultimately applied the so-

                                  10   called “judgment day rule” and held that the final judgment “shall provide for an award in US

                                  11   dollars, based on the prevailing conversion rate as of the date the judgment is entered.” Id. at *6.

                                  12              Here, Defendant’s entitlement to attorney’s fees does not arise under foreign law. Rather,
Northern District of California
 United States District Court




                                  13   the parties entered into a contract with an attorney’s fee provision. Dkt. No. 331-20. Section 22.0 of

                                  14   the contract specified that the contract and the parties’ performance thereunder “shall be construed in

                                  15   accordance with and governed by the laws of the State of California.” Id. The suit was litigated in

                                  16   California, not in a foreign jurisdiction. Therefore, neither the “breach of day rule” nor the “judgment

                                  17   day rule” stated in Linley are directly applicable here.

                                  18              The Court agrees with Defendant that fees invoiced in yen should be converted to U.S.

                                  19   dollars using the exchange rate in effect as of the date of the invoice.

                                  20              J.      Conclusion
                                  21              The Court awards attorney’s fees to Defendant as the prevailing party as reflected in

                                  22   Exhibit FF and GG, with the reductions indicated in the last column below:
                                                       Team                                                            Req. Amount        Plaintiffs'   Court Ordered
                                          Date         Member      Title     Task/                   Time      Rate       (USD)                         Reduction
                                  23                                         Description
                                                                                                                                        Objection and
                                                                                                                                           Basis for
                                                                                                                                          Objection
                                  24     5-8-14         Rigney   Paralegal   Break down war room;    10.50   $150.00    $1,575.00    Clerical work;       75%
                                                                             coordinate with                                         excessive time
                                                                             vendors; break down
                                  25                                         Courtroom and attend
                                                                             jury verdict readings
                                  26     5-9-14         Rigney   Paralegal   Break down war room;    6.00    $150.00     $900.00     Clerical work;     75%
                                                                             coordinate with                                         excessive time
                                  27                                         vendors; break down
                                                                             Courtroom and attend

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                                        7
                                                                             jury verdict readings
                                   1

                                   2    5-30-14     Waiter       Paralegal   Trial; document         137.50   $150.00   $20,625.00 Block billed;        75%
                                                                             preparation; break                                    excessive time;
                                   3                                         down war                                              clerical work; vague
                                                                                                                                   litigation purpose
                                                                             room/court
                                   4                                         room/break out
                                                                             rooms after trial
                                   5                                         conclusion;
                                                                             coordinate with
                                                                             vendors
                                   6    8-28-12     Ladra         Partner    Attend to research       1.10    $995.00    $1,094.50    Vague litigation     10%
                                                                             issues                                                   purpose; excessive
                                   7                                                                                                  time


                                   8    8-29-12     Ladra         Partner    Attention to research   0.80     $995.00    $796.00      Vague litigation     10%
                                                                             issues                                                   purpose;
                                                                                                                                      excessive time
                                   9
                                        9-14-12   Hirofumi       Associate   Translating Japanese    6.00     ¥22,000   ¥132,000.00    Vague litigation 10%
                                  10                Kato                     mails to English                                          purpose; clerical
                                                                                                                                            work

                                  11    9-16-12   TNagashima      Partner    Reviewing               1.10     ¥50,000 ¥55,000.00       Vague litigation 10%
                                                                             documents sent                                               purpose
                                  12                                         from Oki
Northern District of California
 United States District Court




                                        9-17-12   Hirofumi       Associate   translating Japanese    4.20     ¥22,000 ¥92,400.00       Vague litigation 10%
                                  13                Kato                     e-mails into English                                      purpose; clerical
                                                                                                                                            work
                                  14
                                        9-19-12 Kojiro Akashi    Associate   Meeting with Client     2.20     ¥30,000 ¥66,000.00       Excessive time; 10%
                                                                                                                                       vague litigation
                                  15                                                                                                      purpose

                                  16    9-19-12   TNagashima      Partner    Meeting with            3.90     ¥50,000 ¥195,000.00      Excessive time; 10%
                                                                             Client; reviewing                                         vague litigation
                                                                             documents                                                    purpose
                                  17
                                                                             received from
                                  18                                         Client
                                        9-23-12   TNagashima      Partner    Reviewing case files.   11.00    ¥50,000 ¥550,000.00 Vague litigation         10%
                                                                                                                                      purpose;
                                  19                                                                                                excessive time

                                  20    9-24-12   Rawlinson       Partner    Prepare for and         5.20     $790.00   $4,108.00     Vague litigation     10%
                                                                             meet with client                                         purpose
                                  21                                         regarding Navcom
                                                                             case
                                  22    9-24-12   TNagashima      Partner    Meeting with Client     10.00    ¥50,000 ¥500,000.00 Vague litigation         10%
                                                                             and US attorneys in                                      purpose;
                                                                             SF                                                     excessive time
                                  23
                                        11-20-12 Kojiro Akashi   Associate   Meeting with Client     1.80     $30,000 ¥54,000.00      Vague litigation     10%
                                  24                                                                                                  purpose


                                  25    12-14-12 Steve Bryan     Associate   Phone call with US      0.90     $35,000   ¥31,500.00 Vague litigation        10%
                                                                             attorney; emailing to                                 purpose
                                  26                                         Client summarizing
                                                                             the phone call
                                  27

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                                         8
                                        12-21-12 Kojiro Akashi   Associate   Meeting with Client    2.50   $30,000   ¥75,000.00    Vague litigation 10%
                                   1                                                                                                  purpose


                                   2    12-21-12 TNagashima       Partner    Meeting with Client    2.60   ¥50,000 ¥130,000.00     Vague litigation 10%
                                                                                                                                      purpose
                                   3
                                        12-26-12 Kojiro Akashi   Associate   Meeting with Client    1.80   $30,000 ¥54,000.00      Vague litigation 10%
                                   4                                                                                                  purpose

                                   5
                                        12-26-12 TNagashima       Partner    Meeting with Client    1.50   ¥50,000 ¥75,000.00      Vague litigation 10%
                                   6                                                                                                  purpose


                                   7    1-17-13   Steve Bryan    Associate   Meeting with Client;   3.00   $35,000 ¥105,000.00     Vague litigation 10%
                                                                             e-mail to US                                             purpose
                                   8                                         Attorneys

                                        1-17-13   TNagashima      Partner    Meeting with Client;   3.20   ¥50,000 ¥160,000.00     Vague litigation 10%
                                   9                                         Correspondence with                                      purpose
                                                                             US Attorneys
                                  10
                                        1-24-13   TNagashima      Partner    Drafting e-mails to    0.80   ¥50,000 ¥40,000.00      Vague litigation 10%
                                                                             US attorneys                                             purpose
                                  11

                                  12    3-11-13 Kojiro Akashi    Associate   Meeting with Client    1.60   $30,000 ¥48,000.00      Vague litigation 10%
Northern District of California




                                                                                                                                      purpose
 United States District Court




                                  13
                                        3-14-13   TNagashima      Partner    Telephone              0.50   ¥50,000 ¥25,000.00     Vague litigation   10%
                                  14                                         Conference with US                                       purpose;
                                                                             attorneys re                                          redundant work
                                  15                                         strategies
                                        4-10-13    Makman        Attorney    Telephone              0.20   $425.00     $85.00     Vague litigation   10%
                                  16                                         conference with M.                                   purpose
                                                                             Labgold.

                                  17    4-26-13    Makman        Attorney    Telephone              0.50   $425.00    $212.50     Vague litigation   10%
                                                                             conference with M.                                   purpose
                                  18                                         Labgold.

                                        4-29-13   TNagashima      Partner    Reviewing past         1.00   ¥50,000 ¥50,000.00     Vague litigation   10%
                                  19                                         correspondence                                           purpose;
                                                                                                                                   redundant work
                                  20
                                        6-17-13    Makman        Attorney    Review                 0.10   $425.00     $42.50     Vague litigation   10%
                                                                             correspondence.                                      purpose
                                  21

                                  22    6-18-13    Makman        Attorney    Review                 0.30   $425.00    $127.50     Vague litigation   10%
                                                                             correspondence, e-                                   purpose
                                                                             mail to counsel.
                                  23
                                        6-20-13    Yasutomo      Associate   Meeting with Client    5.50   $25,000 ¥137,500.00 Vague litigation      10%
                                  24                                                                                               purpose;
                                                                                                                                 excessive time
                                  25
                                        7-24-13    Yasutomo      Associate   Meeting with Client    0.50   $25,000 ¥12,500.00      Vague litigation 10%
                                                                                                                                      purpose
                                  26
                                  27

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                                       9
                                        7-26-13    TNagashima   Partner     Reviewing email        0.70   ¥50,000   ¥35,000.00    Vague litigation 10%
                                   1                                        from US Counsel                                          purpose


                                   2     8-7-13     Makman      Attorney    Review e-mail and      0.10   $425.00     $42.50     Vague litigation   10%
                                                                            respond.                                             purpose
                                   3
                                         8-7-13    TNagashima   Partner     Meeting with Client    1.50   ¥50,000 ¥75,000.00      Vague litigation 10%
                                   4                                                                                                 purpose

                                   5
                                        8-22-13       Matz      Attorney    Teleconference         0.30   $370.00    $111.00     Vague litigation   10%
                                   6                                        regarding filing and                                 purpose
                                                                            review edits.

                                   7    10-28-13 TNagashima     Partner     Telephone              0.80   ¥50,000   ¥40,000.00     Vague litigation 10%
                                                                            conference with                                        purpose
                                   8                                        Client

                                        11-4-13    Hirofumi     Paralegal   Searching              0.90   ¥22,000 ¥19,800.00     Vague litigation   10%
                                   9                 Kato                   documents;                                               purpose;
                                                                            corresponding                                         redundant work
                                  10                                        with US attorneys
                                        11-5-13    Hirofumi     Paralegal   Searching              0.80   ¥22,000 ¥17,600.00     Vague litigation   10%
                                  11                 Kato                   documents;                                               purpose;
                                                                            corresponding                                         redundant work
                                  12                                        with US attorneys
Northern District of California
 United States District Court




                                        11-11-13 Hirofumi       Paralegal   Corresponding with     0.80   ¥22,000   ¥17,600.00    Vague litigation 10%
                                  13               Kato                     US attorneys                                             purpose


                                  14    2-28-14    TNagashima   Partner     Meeting with Client    0.50   ¥50,000 ¥25,000.00       Vague litigation 10%
                                                                                                                                   purpose
                                  15
                                        3-27-14    TNagashima   Partner     Meeting with Client    2.00   ¥50,000 ¥100,000.00     Vague litigation 10%
                                  16                                                                                                 purpose

                                  17

                                  18
                                  19              IT IS SO ORDERED.

                                  20   Dated: January 7, 2020

                                  21                                                                ______________________________________
                                                                                                    EDWARD J. DAVILA
                                  22                                                                United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:12-cv-04175-EJD
                                       ORDER RE ATTORNEYS’ FEES
                                                                                                     10
